Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 1-20 are pending in this application.
Claim 1, 13, and 20 is amended.

Formal Drawings
The formal drawings received on 06/13/2019 have been entered.

Response to Arguments
Applicant’s arguments, filed 05/05/2020 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zeng and Chang.  Please see citation below.
Examiner has provided a Non-Final rejection in view of new grounds of rejection.

Applicant’s invention as claimed:


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yavilevich (US 2011/0213822), hereinafter Yavilevich, and further in view of  Zeng et al. US (2014/0132571), hereinafter Chang and still further in view of Chang US (10,868,881), hereinafter Chang.

Regarding claims 1, 13 and 20, 
Yavilevich teaches a system comprising: a data store; and one or more computers that interact with the data store and execute instructions that cause the one or more requested by the network request and a load time that indicates a duration of time between a time at which the network request was initiated by the client device and a time at which the user interface element was loaded in a user interface at the client device (Yavilevich paragraphs 14, 47,54-55,106 and 125-126: tracking server 130 provides a playback control screen that is displayed in the browser of subscriber computer 600, the playback control screen comprising playback frame portion 706 that displays a video stream of the webpage content during the session, i.e., a session replay area, and session data portion 702 that displays data about the session including "per-page" data such as the URL of the requested page and the page load time); 
and generating and providing an interactive interface that includes: a session replay area that presents playback of visual changes of the one or more user interfaces that occurred during the user session (Yavilevich paragraphs 14, 47,54-55,106 and 125-126: tracking server 130 provides a playback control screen that is displayed in the browser of subscriber computer 600, the playback control screen comprising playback frame portion 706 that displays a video stream of the webpage content during the session, i.e., a session replay area,); 

Yavilevich fails to teach an animation that specifies during playback visual changes to the interfaces in a replay area and which request occurred during changes. 
However, in analogous art Zeng teaches and an animation that visually specifies, during playback of the visual changes to the one or more user interfaces in the session replay area, which network request in the list of network requests was initiated by the client device as the visual changes occurred during the user session (see paras. 41 and 44, the replay may include presenting a replay animation of the webpage at predetermined time points. The predetermined time points may include records times when user interaction, gesture and touch change events occurred. The replay may also include displaying a timeline showing the progression of the replay animation.). 
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include an animation that specifies during playback visual changes to the interfaces in a replay area and which request occurred during changes as taught in Zeng.  One would do so for the benefit of providing animation replay to indicate changes (see para. 44).    
Yavilevich fails to teach multiple user interface elements presented concurrently in the session replay area. 
However, in analogous art Chang teaches a network request area that presents a list of network requests that were transmitted during the user session for multiple user interface elements presented concurrently in the session replay area and, for each network request in the list, the load time for the network request (see col.5. ll. 5-10, As the web page download process becomes increasingly involved, some web browsers provide some instrumentation to see the “resource waterfall”, which is a horizontal bar-chart-type data visualization that sequentially displays both the individual performance and cumulative effect of individual web page-elements loading in a browser. The load-time for the individual aspects of each web page element is displayed within the waterfall chart, including: Domain Name Server (DNS) resolution time, Connection, SSL, Request, First packet, Download, Start Time, End Time and Speed. Resource waterfall provides a visualization of data that is generated cumulatively and sequentially across the download process). 
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include multiple user interface elements presented concurrently in the session replay area as taught in Chang.  One would do so for the benefit of presentation (see col.5).    


Regarding claims 2 and 14,
Yavilevich in view of Zeng and Chang teaches the limitations as described in claims 1, 13 above.
Yavilevich fails to teach waterfall chart that includes a bar for each request in the list indicating a time element was requested and length of bar between first and second time indicating load time. 
However, Chang further teaches wherein the network request area includes a waterfall chart that includes a bar for each network request in the list, the bar for each network request including a first end that indicates a time at which the network request was initiated and a second end that indicates a time at which the user interface element requested by the network request was loaded in the user  (see col.5. ll. 5-10, is a horizontal bar-chart-type data visualization that sequentially displays both the individual performance and cumulative effect of individual web page-elements loading in a browser. The load-time for the individual aspects of each web page element is displayed within the waterfall chart).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to waterfall chart that includes a bar for each request in the list indicating a time element was requested and length of bar between first and second time indicating load time as taught in Chang.  One would do so for the benefit of presentation (see col.5).    

Regarding claims 3 and 15,
Yavilevich in view of Zeng and Chang teaches the limitations as described in claim 1 and 13 above.
Yavilevich fails to teach animation comprises presenting a network request identifier element next to the request as changes occurred in the session. 
However, Zeng further wherein the animation comprises presenting a network request identifier element next to the network request in the list that was generated by the client device as the visual changes occurred during the user session (see paras. 41 and 44, the replay may include presenting a replay animation of the webpage at predetermined time points. The predetermined time points may include records times when user interaction, gesture and touch change events occurred. The replay may also include displaying a timeline showing the progression of the replay animation.  Further, wherein “Identifier” 356 represents a unique identification number for each touch point).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include an animation that specifies during playback visual changes to the interfaces in a replay area and which request occurred during changes as taught in Zeng.  One would do so for the benefit of providing animation replay to indicate changes (see para. 44).    

Regarding claims 4 and 16,
Yavilevich in view of Zeng and Chang teaches the limitations as described in claim 1 and 13 above.
Yavilevich further teaches wherein the client device generates the network request data, including: identifying, for a given network request, at least one of
 (i) a request message body that includes data being transmitted with the given network request and by the client device or
 (ii) a received message body that includes data received by the client in response to the given network request; examining each message body to identify portions of data having a data type that is not included in a whitelist of data types; and removing the identified portions of data from each message body; 
and including, in the network request data, each remaining portion of data of each message body (see para. 53, Conveniently, the user activity information as well as other types of information are transmitted in messages. A message typically includes a message number. According to an embodiment of the invention the last message that is associated with a session includes an end of session indication).  45

Regarding claims 5 and 17,
Yavilevich in view of Zeng and Chang teaches the limitations as described in claim 1, 13 above.
Yavilevich fails to teach detecting selection of network request and visually updating interface to present network request details that includes a timing summary for timing duration related to requesting and loading of user interface requested by user. 
However, Zeng further teaches wherein the operations comprise: detecting selection of a given network request in the list of network requests and visually updating the interactive interface to present a network request details panel that includes a timing summary for the given network request (see para. 40,  The data object saves information about the gesture event, such as the type of event (e.g., touchstart, touchmove, touchend, touchcancel, etc.), event source (e.g., target web element), a unique identifier, the time and location of occurrence (e.g., coordinates of the touch-sensitive display), and so forth. The data objects may be stored in the memory of the client device 150 and retrieved for subsequent replay, wherein user may select and launch the test case by specifying a predefined identifier (see also para. 59)).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include an animation that specifies during playback visual changes to the interfaces in a replay area and which request occurred during changes as taught in Zeng.  One would do so for the benefit of providing animation replay to indicate changes (see para. 44).    
Yavilevich fails to teach waterfall chart that includes a bar for each request in the list indicating a time element was requested and length of bar between first and second time indicating load time. 
However, Chang further teaches the timing summary including measured time durations for events related to requesting and loading a given user interface element that was requested by the given network request (see col.5. ll. 5-10, The load-time for the individual aspects of each web page element is displayed within the waterfall chart).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include waterfall chart that includes a bar for each request in the list indicating a time element was requested and length of bar between first and second time indicating load time as taught in Chang.  One would do so for the benefit of presentation (see col.5).    
45
Regarding claims 6 and 18,
Yavilevich in view of Zeng and Chang teaches the limitations as described in claim 5 and 17 above.
Yavilevich further teaches wherein the timing summary for the given network request includes one or more measured time durations for processes performed by the client device to request and load the given user interface element and one or more measured time durations related to waiting to receive the given user interface element from the remote server (see paras. 113, The reconstructed session information 136 may be analyzed (as illustrated in stage 908), by itself or with other sessions of the same user or other users to result in information such as but not limited to: what parts of the page users see most (based on scrolling and window size data); how much time the user or users interact with the page as opposed to how much time the page was open (based on load, unload events versus mouse, scrolling, and keyboard events).
45
Regarding claim 7 and 19,
Yavilevich in view of Zeng and Chang teaches the limitations as described in claim 5 and 17 above.
Yavilevich further teaches wherein the timing summary for the given network request includes data specifying the given user interface element and a data size of the given user interface element (see paras. 86, 89-90, timing analysis transmits information about the elements in a web page in addition to events and event parameters, the tracking code will send position and size of the element, its location in the web page hierarchy as well as the size and position of its child elements).

Regarding claim 8,
Yavilevich in view of Zeng and Chang teaches the limitations as described in claim 1 above.
Yavilevich fails to teach detecting user interaction with a request and causing playback of the changes to the one or more interfaces that occurred when request was initiated. 
However, Zeng further teaches wherein the operations comprise: detecting user interaction with a given network request in the list of network requests; and causing the playback of the visual changes to the one or more user interfaces to present visual changes that occurred when the given network request was initiated (see para. 40,  The data object saves information about the gesture event, such as the type of event (e.g., touchstart, touchmove, touchend, touchcancel, etc.), event source (e.g., target web element), a unique identifier, the time and location of occurrence (e.g., coordinates of the touch-sensitive display), and so forth. The data objects may be stored in the memory of the client device 150 and retrieved for subsequent replay, wherein user may select and launch the test case by specifying a predefined identifier (see also para. 59)).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include detecting user interaction with a request and causing playback of the changes to the one or more interfaces that occurred when request was initiated as taught in Zeng.  One would do so for the benefit of providing animation replay to indicate changes (see para. 44).    
45
45Regarding claim 9,
Yavilevich in view of Zeng and Chang teaches the limitations as described in claim 1 above.
Yavilevich further teaches wherein the interactive interface comprises an event stream area that includes information about pages presented by the client device during the user session, the information including, for a page that is being presented in the session replay area, page speed metrics that each indicate a duration of time taken to reach particular milestones in loading the page (see paras. 126, The subscriber can have the option to play the session, pause or stop playback, skip to next action, modify playback speed, and more. The subscriber can see “per-page” data and user data as well as playback data such as: current time and current action out of total time and total actions of the session, time left before next action, and the current playback speed.).

Regarding claim 10,
Yavilevich in view of Zeng and Chang teaches the limitations as described in claim 9 above.
Yavilevich fails to teach wherein page speed metrics include a paint metric that indicates a duration of time between request and rendering of content for display 
However, Chang further teaches wherein the page speed metrics include a first meaningful paint metric that indicates a duration of time between a time at which the client device requests the page and a time at which the client device renders at least one of text, an image, or a canvas of the page at a display of the client device (see col.5. ll. 5-15, The load-time for the individual aspects of each web page element is displayed with speed time and download process from time of request).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to  include waterfall chart that includes wherein page speed metrics include a paint metric that indicates a duration of time between request and rendering of content for display as taught in Chang.  One would do so for the benefit of presentation (see col.5).    



Regarding claim 11,

Yavilevich fails to teach wherein page speed metric includes a DOM metric indicating a duration of time between which client device requsts the page and time at which markup is loaded. 
However, Chang further teaches further teaches wherein the page speed metrics include a Document Model Object (DOM) content loaded metric that indicates a duration of time between a time at which the client device requests the page and a time at which the client device loads and parses an initial markup language document of the page (see cols. 4-5, ll. 59-67 and 1-16, page load-time including speed of parsing requests from a DOM indicates a load time for performance of loading and praising a markup language model such as CSSOM/DOM).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include wherein page speed metric includes a DOM metric indicating a duration of time between which client device requests the page and time at which markup is loaded as taught in Chang.  One would do so for the benefit of presentation (see col.5).    

Regarding claim 12,
Yavilevich in view of Zeng and Chang teaches the limitations as described in claim 9 above.
Yavilevich fails to teach wherein the page speed metric include a duration of time between request and time renders entire page. 
However, Chang further teaches further teaches wherein the page speed metrics include a page load metric that indicates a duration of time between a time at which the client device requests the page and a time at which the client device renders an entirety of the page (see cols. 5, ll. 1-16, The load-time for the individual aspects of each web page element is displayed within the waterfall chart, including: Domain Name Server (DNS) resolution time, Connection, SSL, Request, First packet, Download, Start Time, End Time and Speed. Resource waterfall provides a visualization of data that is generated cumulatively and sequentially across the download process. It provides full visibility into each piece of content that is used to display the web page. Not only does it list all the resources, it shows them in time ordering with the duration of each load.).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include wherein the page speed metric include a duration of time between request and time renders entire page as taught in Chang.  One would do so for the benefit of presentation (see col.5).    
45

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAD H SIDDIQI whose telephone number is (469)295-9126.  The examiner can normally be reached on M-F 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Emad Siddiqi/Examiner, Art Unit 2458                                                                                                                                                                                                        
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458